FILED IN
                                                                                                                             4th COURT OF APPEALS
                                                                                                                                 SAN ANTONIO, TX
                                                       Trial       NO.2010-CI-12625                                                February 2, 2015
                                                       Appeal          NO.04-14-00922-CV                                       KEITH E. HOTTLE
                                                                                                                             CLERK OF THE COURT
JOHN       E.    RODARTE          SR. ,                                   .                               IN    THE    FOURTH       COURT
Appellant/Affiant/Movant/                                                 s
In    Propia          Persona                                             §

VS                                                                        §                               OF APPEALS,AT
TEXAS       DEPARTMENT                OF    FAMILY                        §
AND       PROTECTIVE             SERVICES,                                „
FELICIA HUGHLEY,ET AL/                                                    *                               SAN ANTONIO,TEXAS
Appellees,Defendants                                                      §

                                                            NOTICE       OF    APPEAL/
                                                 MOTION          FOR    APPELLATE             RECORD,
                                MOTION       FOR       WAIVING          FILING       FEES          AND    COSTS
                                                       PLEADING          OF    INDIGENCY


     To    The       Honorable             Justices:


     Now    comes John                E.    Rodarte          Sr.,Affiant,Appellant,Movant,Plaintiff,

on    this       date       of January                23,2015          completes             the    above       styled       and    num

bered       document,and                   will       show       the    following:

     Mr.    John       E.       Rodarte          Sr.,known             hereafter             as    Rodarte       or    Rodarte          Sr.,

with       leave of             this       court,submits                this       document,as                notice    of    appeal

pursuant             to T.R.A.P.             Rules,24.4(a),as                      per       submitted          motions       filed

with       appellant's                Appeal          Brief,mailed             on January                12,2015.

     This       is    further motioned                      for,pursuant             to       T.R.A.P.          R.25.1(a)(b)(d),

in    the       57th       Judicial          District             Court       of    Texas,December                05/2014,order

signed          on    December             12,2014,in             that    Rodarte             Sr.,wishes          to    appeal.

     Appellant             Rodarte,wishes                   to    apply       T.R.A.P.,R.37.3(1)(b),the                            included

six    month          trust       fund       printout             submitted          with          appeal       brief,may          serve

this       court       in       addition          to,but          not    limited             to    issues       concerning          the

indigent             status       of       Rodarte          Sr.    That       said       printout,be             now   applied           to

this       court's          concerns             of    an    appellate             record          and    filing       fees.       The

appellant,plaintiff,is                            currently             indigent             and    cannot       pay    for       the

costs       necessary             for       continuing             this       cause          of    action       properly.


     As per          this       court's          own    order,signed                on       January          09th,2015       and       its

application                of    T.R.A.P.,R.21.5,in                      appellant's                2002       Texas    Rules       Of

Court,it             does       not    contain          rule       21.5(d),only                   21.5    State       may    controvert,

effect.          Appellant,therefore                         requests          for       a    copy       of    State's       written

opposition.                Therefore,as                permitted          under          rule       21.6       Rodarte,will             now

present,as             a    Motion          For       New    Trial,as          it    has          been    explained          in    his

brief,that             under          Texas       law,"The             Discovery             Rule"       should       allow       Rodarte

to    proceed/either                   as    a    remand          or    granting             for    a    new    trial,to          proceed

against          the       defendants             and       continue          litigation                his    tort    claims.
                                                                          1.
                                                                                                           f
      •Rodarte's Notice Of                           Appeal/Appellate                       Record/12b25(Jan.23/2015)


     Rodarte/con                only       ask      the     Fourth          Court       Of    Appeals/that/when                      it       comes

to    suspending                the       judgement/and                issues          of    securities/that                   Rodarte          is

not       the       debtor/but             the      creditor.


     The       arguments             are    quite          clear/concerning                   continuing             litigation                of

tort       claims/due                to    the      discovery              of    defendants'neglect                      to    treat       and

protect             Rodarte's             sons       from    harm/among                other       things/remove                them          from

their          primary          residence             and    place          them       in    Rodarte's          care/who             is       the

father.             And   being           that       the    majority/if                not    all    of    the       justices             are

women/Rodarte                   pleads/not             only       to       their       legal       and    judicial             position/

but       as    a    parentta             legal       guardian             so    to    speak/in          that       can       the   justices

even       begin          to    fathom          what       Rodarte's             sons       must    have    had          to   endure          ever

since          1995       to    present?            While        the       justices/may             not    be       able       to   take

as    a    personal             level/any             injury          to    Rodarte's          sons/on          a    legal          aspect

or    level/as             a ministerial                   duty/the             justices/have             the       capacity             to    act

accordingly                by    law.


     As    Rodarte             states          in    his    brief/it             is    quite       questionable/as                   to       why

a    motion          to    dismiss             since       the October                2012    judgement was                   rendered/

has       been       presented             before          the    court.


     As    per       this       court's             clerk/it          appears          from    correspondence/that                            the

clerk/is             notifyinq             the       new    District             Attorney          Nicolas          A.    Lahood          and

appellant             now wishes                clarity          on    this          subject.       Should mail                be    addressed

to    his       office/to             Jason          Contreras             Assistant          Attorney General                      only/or

both?

     As    per       previous             correspondence                   to    this       court    and    clerk/it                has been

requested/for all                         of    the    proper          forms/docketinq                   statements/civil

statement             sheets/etc,due                   to    the       fact          that    appellant          does          not    have       the

forms          on    hand.       This          is    requested/so                that       Rodarte/may properly                         file

and       satisfy          the       requisites             of    law       as       per    this    court's          local          rules.

     Therefore/Rodarte                         Sr./requests/that                      the    court       order       the       clerk/to

request             for    the       appellate             record/and                that    ample       time       for       notice/be
allotted             when       it    concerns             notifyinq             Rodarte       Sr./due          to       any    responses

must       be done by mail/which                            is    questionable/and                   legal          material             is

outdated and difficult                               to obtain due                   to appellant's             incarceration

and       the       law    library here/this                      is why bench warrant has                               been       deemed

necessary             in order             to       obtain       proper          leqal       research       material                at    BCADC

in San Antonio/Texas/in order                                     to level             out    the playing                field^--
                                                                                2.                   Respect^full^Submitted/
          Rodarte's Notice Of Appeal,Appellate Record,12625;00922(01/23/15)


                                                               CONCLUSION


     In    the   interest             of     justice/as         it     should       be grown         to be      acustomed

to by       the public/Of                   the    aqencies       and     judicial         system/that            are      in

place       for our          protection/especially when                            it   concerns          the well         being
of    future generations                      when       it   applies        to    children/the systems                    in

place       fall       or    succumb          to    being      complacent           among      the    courts         and    the

agencies/looking                      for    one    another/that             the    real      issue       among      the    system,

is    financial             or    job secuity/and not one of                            specific      job description/

or doing         the right              thing/self-interests                      should not be the               issue when

it    comes       to    failing             to maintain          integrity.             Therefore/the system has
to    be    suspect          and       found       the    culprit/this             is   why    the    system must               de

fend       itself/no matter what                         the cost,or             to who and         accept      responsibil

ity by       simply owning                   up    to    their mistakes and not                     using      the    law or

their constituents                      to use          the law      to avoid           their day         in   court       and

be    held       liable.          The       system/may          ask why Rodarte               can    state      such.       It

is quite          simple/John Jr.and                      Hawke,were             injured      at    the    hands      of    those

that       the    system was                set    into       action    by       the state/and            failed      to pro

tect       them as          the       records       and       evidence will             show/the syatem had                 an

agenda/that did                   not       follow protocol/otherwise John Jr.and Hawke

Rodarte would have had                            to endure the abuse                   they stated when              they
were       just young children and live where the abuse occurred/and the
system       allowed             it    and    protected           it/or      adored       such      abuse.


                                                                                              Subm




                                                    Certificate             Of    Service


     This    is    to       certify/the             foregoing          document/has            been       sent/as       a   true

copy       to Jason          T.       Contreras/Assistant                   Attorney       General         Of   Texas^at

Post       Office       Box       12548       Austin,Texas             78711-2548.


     Executed On This January                            23,2015                              Respectf


     I have been repeatedly                         told by Law Library personnel                              here when
I    have    requested                for a six          -Month    trust         fund printout on a Friday,
please,don't ask for a printout today,why don't you wait until
a Monday,or until                      someone else can do                   it on       another day.

J.R./j.r.                                                              3.
01/23/2015
                                                                                               iNLNi          ui      Lhi                  iL    JLJbi k,l                                            01 j *:£*. is
                                                                           i. , ,    .    Uuhn          .- , ,i_,   ._j, _ ,..                                                                        .il.;         r.j.',.,
    I LLJtt:           BiiLo^i- , u                  aiijti;      aiJb     i^ib                LLJwh t j,LK;             .... LL          LLLi ,l_., , _.■               iriiilbLN I                  .. . ^ .         Ui/t
    NHMus             NODftii IL, JUBN                   Si;                                                        Bi_blNNl!\u                  PLfVlUD:                ,3 / / i31 / J.-<
, uc* LUUS                  . - L.J          . IUI Ii3Eir-     lu LJU                                                                                                        -,.,     ,■              A ,
■             .,.., ,-,.-),■.!.■ uNhLTLI^LIj UJ         SJl Ui i'JL ul INi LJhiiH i ION UUl-J Th                                                                                          IN
UUMPUILS                   DriTHtiNbt.                  RLGflfilJiNU                I (IL           UI-F LNDLh           b       Hi-Ul           i.      Mi       jiu;
H'l i            lli_i_P   Pi J         LWD           EN'ILH        NbLX I          ll)UJ            NUflbl                                       U,>     -_■!..         NU




                                                                                                                                                                              R.HARRISON
                                                                                                                                                                              NOTARY PUBLIC.
                                                                                                                                                                               STATE OF TEXAS




                                                                                                                                                                                              m              2

                                                                                                                                                                                                  i


                                                                                                                                                                                                              ". -      '":'




                                                                                                                                                                                              lh
                 arte        Sr                                                    ■-
Clements       Unit
9601    Spur     591
Aniarillo, Texas
LEGAL    MAIL
        LEGAL    MAIL
                      en                 Fourth   Court      Of   Appeals
                      in          ■^ r   Office   Of   The    Clerk
                                         300   Dolorosd      St.,Suite      3200
                                         San Antonio,Texas 78205-3037
                      CM
                       I
                       CO.
                       LlJ
                                   r
                                                        CO I 1
                          \




^PRIVILEGED OFFENDER i..Mil- *
  NOT INSPECTED BY TEXAS      j
  DEPARTMENT OF CRINllNAt     .
  JUSTICE - CORRECTIONAL      '
   INSTITUTIONS DIVISION